            Case 2:20-cv-01261 Document 2 Filed 07/07/20 Page 1 of 2




 1   ALAN W. WESTBROOK, ESQ.
     Nevada Bar No. 006167
 2   PERRY & WESTBROOK,
 3   A Professional Corporation
     1701 W. Charleston Boulevard #200
 4   Las Vegas, Nevada 89102
     Telephone: (702) 870-2400
 5   Facsimile: (702) 870-8220
 6   Email: awestbrook@perrywestbrook.com
     Attorney for Defendant Target
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11
      TAMARINA COURNOYER                                 CASE NO.: 2:20-cv-1261
12
                            Plaintiff,
13
14    vs.

15    TARGET CORPORATION d/b/a TARGET
      #2472
16
17                          Defendant.

18
19                            CERTIFICATE OF INTERESTED PARTIES
                                 PURSUANT TO LOCAL RULE 7.1-1
20
21           COMES NOW Defendant Target Corporation, by and through its attorney of record, Alan

22   W. Westbrook, Esq., of the law firm of Perry & Westbrook, a Professional Corporation, and hereby
23   certifies that based on information and belief, only the named parties in this matter have an interest
24
     in the outcome of the case.
25
26           Further, Target Corporation is a publicly-traded corporation, traded on the New York Stock
27   Exchange under the ticker TGT.
28
           Case 2:20-cv-01261 Document 2 Filed 07/07/20 Page 2 of 2




 1          These representations are made to enable the Judges of this Court to evaluate possible
 2   disqualification or recusal.
 3
 4   DATED this 7th day of July, 2020.

 5                                                PERRY & WESTBROOK
                                                  A Professional Corporation
 6
 7                                                /s/ Alan W. Westbrook
                                                  ALAN W. WESTBROOK, ESQ.
 8
                                                  Nevada Bar No. 6167
 9                                                1701 W. Charleston, Suite 200
                                                  Las Vegas, Nevada 89102
10                                                Telephone: (702) 870-2400
                                                  Facsimile: (702) 870-2880
11
                                                  Email: awestbrook@perrywestbrook.com
12                                                Attorney for Defendant Target

13
                                     CERTIFICATE OF SERVICE
14
15          I hereby certify that on the 7th day of July, 2020, a true and correct copy of the foregoing
16
     was served upon the following via United States Mail, postage prepaid, and addressed as follows:
17
            Christopher Connell, Esq.                     Attorney for Plaintiff
18          6871 Las Vegas Boulevard
19          Suite 210
            Las Vegas, NV 89119
20
21                                                  /s/ Jonna Linke
22                                                An Employee of PERRY & WESTBROOK,
                                                  A Professional Corporation
23
24
25
26
27
28
